The Attorney                 General of Texas
                                            September      7,   1978

JOHN   L. HILL
Attorney General

                   Honorable Charles Murphy, Director            Opinion No. H- 12 3 9
                   Texas Aeronautics Commission
                   P. 0. Box 12607, Capitol Station              Re: Responsibility       for main-
                   Austin, Texas 787ll                           tenance of airports     constructed
                                                                 in state parks.

                   Dear Mr. Murphy:

                          You inform us that the Texas Aeronautics Commission has constructed
                   airports at Lake Whitney State Park and at Falcon State Park. See generally
                   V.T.C.S. art. 46c-6, subdiv. 10 (Aeronautics Commission may make grants to
                   state agencies for airport construction).      The airstrips are in need of
                   maintenance.    You ask which state agency is responsible for the maintenance
                   of airports constructed in state parks with funds appropriated to the Texas
                   Aeronautics Commission.

                          The Parks and Wildlife Code places all state parks under the confrol and
                   custody of the Parks and Wildlife Department.      Sec. 13.001. The department
                   has authority to prepare and revise a statewide plan for the development of
                   the state’s outdoor recreation resources, to develop, operate, and maintain
                   outdoor facilities, and to improve and equip park sites. Sees. 13.002, 13.003.
                   The operation, maintenance, and improvement of state parks is to be financed
                   from the general revenue fund, the state parks fund, other funds authorized
                   by law, and donations received for that purpose. Sec. 13.004. The Parks and
                   Wildlife Department informs us that it has in the past performed minor
                   repairs and maintenance on the a&trips. We believe the department has the
                   authority and responsibility to maintain park facilities, including airstrips,
                   from funds available for that purpose.

                           The fact that the Parks and Wildlife Department rather than the Texas
                   Aeronautics Commission has the responsibility to maintain the airstrips does
                   not imply a requirement that the department continue to maintain the
                   facilities after it determines the airstrips are no longer needed.




                                              p.    4938
Honorable Charles Murphy   -   Page 2 (H-1239)



                                SUMMARY

          The Department of Parks and Wildlife is responsible for the
          maintenance of airports constructed in state parks.




                                        Attorney General of Texas

APPROVED:




DAVID M. KENDALL, First Assis




C. ROBERT HEATH, Chairman
Opinion Committee




                                   P.   4939